         Case 2:18-cv-00719-SMD Document 57 Filed 10/26/18 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

NORRIS W. GREEN,                             )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )      CASE NO. 2:18-cv-719-GMB
                                             )
STATE BOARD OF MEDICAL                       )
EXAMINERS, et al.,                           )
                                             )
       Defendants.                           )

                                        ORDER

       Pending before the court are Defendants’ Motions For A More Definite Statement.

Docs. 55 & 56. It is ORDERED that on or before November 9, 2018, Plaintiff shall file a

response to the motions (Docs. 55 & 56), and Defendants may file a reply on or before

November 16, 2018.

       Previously, the parties were notified of the assignment of this case to a Magistrate

Judge and the right to request reassignment to a District Judge. Without the consent of the

parties, the Magistrate Judge cannot take dispositive action in this case. See 28 U.S.C.

§ 636(c). As explained in the attached Explanation of Assignment to United States

Magistrate Judge, the parties have the right to consent to or to decline to consent to a

Magistrate Judge’s jurisdiction without adverse consequences. Accordingly, counsel for

the parties are DIRECTED to complete and to send to the Clerk of Court the appropriate

attached form so that the form is received by the Clerk of Court on or before November

16, 2018.
        Case 2:18-cv-00719-SMD Document 57 Filed 10/26/18 Page 2 of 5



       CONSENT FORMS MAY NOW BE SUBMITTED ELECTRONICALLY TO

THE CLERK OF THE COURT. If a party elects to complete the consent form, counsel

may log into the Case Management/Electronic Case File (CM/ECF) system, select the

Magistrate Judge Consent Form event, and electronically prepare and submit the form. In

the alternative, counsel may complete the attached consent form and mail it to the Clerk of

the Court. Do NOT electronically file the consent form into the record. If you have any

questions about electronic consent submission, please contact the Clerk’s Office.

       If a party elects to complete the form requesting reassignment to a district judge,

counsel must complete the attached form and mail it to the Clerk’s Office. There is no

option to log into CM/ECF and electronically submit the reassignment form. Do NOT

electronically file the reassignment form into the record.

       DONE this 26th day of October, 2018.
         Case 2:18-cv-00719-SMD Document 57 Filed 10/26/18 Page 3 of 5



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

NORRIS W. GREEN,                             )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       CASE NO. 2:18-cv-719-GMB
                                             )
STATE BOARD OF MEDICAL                       )
EXAMINERS, et al.,                           )
                                             )
       Defendants.                           )

 CONSENT TO JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of Title 28, U.S.C. § 636(c), the undersigned party
or parties to the above-captioned civil matter hereby confirm in writing their consent to a
United States Magistrate Judge conducting any and all further proceedings in the case,
including trial, and ordering the entry of a final judgment.


____________________               ____________________________________________
    Date                           Signature


                                   ____________________________________________
                                   Counsel For (print name of all parties)


                                   ____________________________________________
                                   Address, City, State Zip Code


                                   ____________________________________________
                                   Telephone Number
        Case 2:18-cv-00719-SMD Document 57 Filed 10/26/18 Page 4 of 5



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

NORRIS W. GREEN,                             )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )      CASE NO. 2:18-cv-719-GMB
                                             )
STATE BOARD OF MEDICAL                       )
EXAMINERS, et al.,                           )
                                             )
      Defendants.                            )

                    REQUEST FOR REASSIGNMENT OF CASE
                     TO A UNITED STATES DISTRICT JUDGE

       The undersigned party has read the Notice of Assignment To United States
Magistrate Judge and hereby declines to consent to the Magistrate Judge’s exercise of civil
jurisdiction in this case. The undersigned party requests reassignment of this case to a
United States District Judge. The party understands that this request may not be
revoked.


_____________________             ____________________________________________
    Date                          Signature


                                  ____________________________________________
                                  Counsel For (print name of all parties)


                                  ____________________________________________
                                  Address, City, State Zip Code


                          ____________________________________________
                          Telephone Number
             DO NOT ELECTRONICALLY FILE THIS DOCUMENT
        Case 2:18-cv-00719-SMD Document 57 Filed 10/26/18 Page 5 of 5



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA

                       EXPLANATION OF ASSIGNMENT TO
                      UNITED STATES MAGISTRATE JUDGE

       This civil case has been randomly assigned to a United States Magistrate Judge of
the court. In accordance with 28 U.S.C. § 636(c), the Magistrate Judges of the court are
designated to conduct any and all proceedings in a jury or non-jury civil case and order the
entry of final judgment upon the consent of all parties to a case. Any appeal from a
judgment entered by a Magistrate Judge is taken directly to the United States Court of
Appeal for the Eleventh Circuit in the same manner as any appeal from any judgment
entered in this court.

       There are advantages to consenting to a Magistrate Judge. The principal one is that
the Magistrate Judges have fewer civil case assignments than do the District Judges and
may therefore be able to place you on a less crowded term or otherwise resolve your case
more quickly. As you know, the Middle District is in a judicial emergency with only one
active District Judge for a three-judge court. The district court docket is very congested,
and visiting District Judges from other locations throughout the country are being assigned
to preside in some cases in which the parties do not consent. The parties are therefore
encouraged to consider consenting to a local Magistrate Judge as an alternative in order to
move cases along while judicial resources are very limited. All of our Magistrate Judges
have substantial experience in managing and trying civil cases; they are extremely
competent and knowledgeable in the law and relevant civil procedures.

       As a party to this lawsuit, you have the right to consent or to decline to consent to
the jurisdiction of a Magistrate Judge. Litigants, without concern for any adverse
consequences, freely may decline to consent to the jurisdiction of a Magistrate Judge. If
you decline to consent to a Magistrate Judge, this case will be reassigned randomly to a
District Judge.
